Exhibit 10.42

Pepco Holdings, Inc.

2014 NON-MANAGEMENT DIRECTOR COMPENSATION ELECTION AGREEMENT

I understand that I am permitted to elect, with respect to the compensation due
me for my services as a director of the Company, either (i) to receive my cash
compensation currently in the form of either, or a combination of, cash and
shares of Company common stock (“Common Stock”) pursuant to the Non-Management
Director Compensation Plan or (ii) to defer the receipt of my cash compensation
under the terms of the Company’s Second Revised and Restated Executive and
Director Deferred Compensation Plan (the “Deferred Compensation Plan”). In
addition, I understand that I am permitted to elect to receive my stock-based
compensation granted pursuant to the terms of the 2012 Long-Term Incentive Plan
(the “2012 LTIP”), or to defer the settlement of such stock-based compensation
as permitted by the 2012 LTIP pursuant to a deferral program approved by the
Board of Directors. If I choose to defer the receipt of my cash compensation, I
must also complete and return to the Company the attached Cash Retainer Deferral
Allocation Form directing how the deferred funds are to be credited.

I am making the following election with the understanding that the elections (i)
will apply to all of the compensation paid to me for service as a director in
2014, (ii) once made, cannot be altered or revoked, and (ii) apply to all such
compensation paid to me in subsequent years for services as a director, unless I
notify the Company of any changes, either in writing or by execution of a new
election form prior to January 1 of the year for which the changes are to take
effect.

 

1. Current Receipt or Deferral Election.

I hereby elect to receive my compensation for services as a director of the
Company as follows (the percentages for each type of compensation must total
100%):

 

  a. Annual Cash Retainer

 

            %    Cash (by check or direct deposit).             %    Common
Stock (registered as indicated in Item 4 below).             %    Credit to my
account under the Deferred Compensation Plan, to be paid in cash at the time I
elect in Item 2 below.

 

  b. Retainer Paid in Form of Restricted Stock Units (“RSUs”)

I will receive an annual stock-based retainer award in the form of RSUs (and any
associated dividend equivalents) under the 2012 LTIP, to be settled in Common
Stock as indicated below:

 

            %    Common Stock (registered as indicated herein) to be received
upon settlement of the RSUs (and any associated dividend equivalents), shall be
issued to me upon vesting of the RSUs as provided in the award agreement.
            %    Common Stock (registered as indicated herein) to be received
upon settlement of the RSUs (and any associated dividend equivalents), shall be
deferred under the 2012 LTIP and paid in Common Stock at the time I elect in
Item 3 below.



--------------------------------------------------------------------------------

  c. Meeting Fees

 

            %    Cash (by check or direct deposit).             %    Common
Stock (registered as indicated in Item 4 below).             %    Credit to my
account under the Deferred Compensation Plan, to be paid in cash at the time I
elect in Item 2 below.

 

  d. Committee Chairman Retainer (please complete whether or not you currently
are a committee chairman):

 

            %    Cash (by check or direct deposit).             %    Common
Stock (registered as indicated in Item 4 below).             %    Credit to my
account under the Deferred Compensation Plan, to be paid in cash at the time I
elect in Item 2 below.

 

2. Cash Deferral Instructions.

If you have elected to have all or any portion of your cash retainer(s) or
meeting fees credited to your account under the Deferred Compensation Plan,
please complete the following:

 

  a. Payment Instructions Related to Cash Amounts Deferred

I hereby elect to have the cash amounts I have deferred under the Deferred
Compensation Plan (and accruals thereon) paid to me beginning on the date
selected below (check one):

 

                On the first day of the month immediately following the month in
which I cease to be a director.                 On January 31 of the year
immediately following the month in which I cease to be a director.             
   On January 31 of the year following the calendar year in which (i) I cease to
be a director or (ii) I attain the age     , whichever is later.                
On January 31 of              [insert year] or, if later, January 31 of the
second calendar year following the calendar year which includes the first day of
the Plan year for which the election is made.

 

  b. Manner of Payment

I hereby elect to have the cash amounts I have deferred under the Deferred
Compensation Plan (and accruals thereon) paid to me in the following manner
(check one):

 

                In a lump sum on the date of payment selected above.
                In equal annual installments over                     
consecutive years [insert a number of years between 2 and 15] beginning on the
date selected above, with subsequent installments to be paid on each succeeding
January 31.                 In equal monthly installments over
                     consecutive months [insert a number of months between 24
and 180] beginning on the date selected above.

 

2



--------------------------------------------------------------------------------

3. Stock-Based Award Deferral Instructions

If I have elected to defer the settlement of my RSU award (and any associated
dividend equivalents) under Item 1.b. above, I hereby elect payment to me (or,
if applicable, my beneficiary) in a lump sum solely in shares of Common Stock on
one of the dates I designate below (but only to the extent that such award has
vested):

 

               On the date I cease to be a director of the Company.             
  On the January 31 following the date I cease to be a director.               
On a specified date (which may not be prior to January 31, 2017):  
                                    

More information on the deferral of Stock-Based Awards under the 2012 Long-Term
Incentive Plan is provided in Item 6 below.

 

4. Registration of Stock Certificates.

With respect to any shares of Common Stock that may be issued (a) upon
settlement of an RSU (and any associated dividend equivalents) granted to me
under the 2012 LTIP, whether or not deferred under Item 1.b above, or (b) in
payment of any portion of my retainer or meeting fees, please register the stock
certificates for those shares in the name set forth below, and provide a mailing
or street address for such person:

 

                                                                                
                                         
                                             
                                                                                
                                         
                                             
                                                                                
                                         
                                             
                                                                                
                                         
                                             

 

5. Beneficiary Designation.

I designate the following Beneficiary (or Beneficiaries) to receive any benefits
due under the Deferred Compensation Plan and/or the 2012 LTIP in the event of my
death (specify full name, relationship and address):

 

Primary:                                         
                                         
                                                          
                                                                               
                                                          
                                                                               
                                                          
                                                                               
                                                        Contingent:   
                                                                               
                                                          
                                                                               
                                                          
                                                                               
                                                          
                                                                               
                                                       

 

3



--------------------------------------------------------------------------------

6. Material Terms Related to My Deferral of an Annual Stock-Based Retainer
Award.

If I have elected in Item 1.b. above to defer settlement of my annual
stock-based retainer award (and any associated dividend equivalents), I hereby
acknowledge and agree that such deferral shall be subject to the following
material terms, which have been approved by the Board of Directors:

 

  a. This deferral election applies only to Common Stock underlying RSUs and/or
performance shares or units granted under the 2012 LTIP.

 

  b. Such award will be settled, to the extent vested, in accordance with my
irrevocable deferral election set forth herein.

 

  c. To the extent vested, such retainer will be paid in a lump sum and solely
in shares of Common Stock, and will not be credited to any of the options set
forth on the Cash Retainer Deferral Allocation Form provided herewith.

 

  d. If a dividend equivalent award has been granted with a deferred RSU or
performance share or unit award, such dividend equivalent award shall also be
deferred under the terms provided herein. Such dividends shall continue to be
credited, when and as declared and paid by the Board of Directors, in additional
shares or units of the same type and tenor as the stock-based award, based on
the Fair Market Value (as defined in the 2012 LTIP) on the business day prior to
the payment date of such dividend.

 

  e. Upon payment of deferred awards, fractional shares shall be eliminated
without compensation. Any fractional shares shall be rounded up to the next
whole share if greater than or equal to a half-share, and rounded down to the
next whole share if less than a half-share.

 

  f. The award and deferral is subject to the other terms and conditions of the
2012 LTIP, as well as vesting, forfeiture, tax withholding and other legal
requirements and conditions with respect to such award and deferral.

 

  g. The Board of Directors retains full discretion over the terms of this
deferral arrangement and may amend, suspend or terminate such arrangement at any
time or from time to time, or impose additional or different restrictions,
conditions or limitations on such deferral at any time as permitted or not
prohibited by the terms of 2012 LTIP.

 

  h. The terms of my deferral election are intended to comply, and should be
interpreted consistently with, Section 409A of the Internal Revenue Code of
1986, as amended.

IN WITNESS WHEREOF, the undersigned has executed this Agreement effective for
all purposes as of the      day of                     , 2013.

 

 

Signature

 

Name (Please Print)

Acknowledged and confirmed this      day of                     , 2013

 

Pepco Holdings, Inc.

 

Signature

 

Name (Please Print)

 

4



--------------------------------------------------------------------------------

Pepco Holdings, Inc.

CASH RETAINER DEFERRAL ALLOCATION FORM

 

Name:                                          
                                         
                                                                       
(the “Participant”)   Last   First   Middle Initial   

Social Security Number:              -              -             

I request that the Company credit my election of my cash deferred amounts in the
Second Revised and Restated Executive and Director Deferred Compensation Plan to
the options indicated below:

(Minimum per fund – 10%) (Please be sure your percentages total = 100%)

 

            % Money Market                % High Yield Bond             % Equity
               % Diversified Bond             % Government Income   
            % Stock Index             % Value                % Natural Resources
            % Conserv. Balanced                % Flexible Managed             %
Global                % Prudential Jennison             % Small Cap Stock   
            % Prime Rate             % Am Cent. Value Fund                %
Janus Aspen Growth             % MFS Emerg. Growth                % TRP Int’l
Stock             % Pepco Holdings Phantom Shares   

NOTE: If you have elected to defer the settlement of your stock-based annual
retainer award under the 2012 LTIP, you do not need to complete this Cash
Retainer Deferral Allocation Form unless you are also deferring in whole or in
part your annual cash retainer and/or meeting fees.

 

Participant

 

Signature

 

Date

 

5